Mr. Justice Audrey
delivered the opinion of the court.
The appellant was granted various extensions of time for filing his statement of the case and bill of exceptions for his appeal, one of which extensions was moved for on the first- of September, 1925, he stating that the prior extension would expire on that day; but that motion was not filed until the next day, the extension of time moved for having been granted him on September 3rd.
A later extension of time being still unexpired, the ap-*757pellee moved for dismissal of the appeal on the ground that the extension of time granted on' September 3rd is •void because when the motion was filed the prior extension had already expired.
Although the said extension is void for the reason given and although consequently the statement of the case that may be presented can not be taken into consideration, on that fact alone the appeal can not be dismissed, because, as we said in the cases of Belaval v. Todd, 22 P.R.R. 120, Loísa Sugar Co. v. Baquero & Co., 30 P.R.R. 904, and others cited in the former, the appellant may prosecute his appeal on the pleadings although there may be no statement of the case.
The motion to dismiss the appeal is overruled.
Mr. Justice Wolf took no part in the decision of this ease.